Citation Nr: 1812983	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability, to include pes planus or hallux valgus.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a bilateral disability, to include pes planus or hallux valgus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which confirmed the previous denial of service connection for a bilateral knee and foot disability.  

The Veteran filed for entitlement to service connection for bilateral knee and foot disabilities in June 2013.  The RO issued a rating decision denying the claims in July 2014.  Less than a year later, the Veteran submitted a VA Form 21-536EZ to reopen his case.  In June 2015, the RO issued yet another rating decision denying the claims.  Thus, for clarification purposes, the Veteran's EZ application and subsequent RO adjudication is considered a notice of disagreement (NOD) and he therefore appeals the RO's July 2014 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2010 denied entitlement to service connection for a bilateral knee and foot condition; the Veteran did not appeal.  

2.  At the time of the February 2010 rating decision, the record did not contain evidence reflecting a right knee diagnosis.  Subsequent to the February 2010 decision, the Veteran submitted a positive nexus opinion from Dr. J.W.E.  This opinion is new and material and raises a reasonable possibility of substantiating the claim.  

3.  At the time of the February 2010 rating decision, the record did not contain evidence reflecting a left knee diagnosis.  Subsequent to the February 2010 decision, the Veteran obtained a VA examination and was diagnosed with a left knee strain.  He also submitted a statement arguing that his left knee problem began in service and has continued to the present.  These statements are new and material and raise a reasonable possibility of substantiating the claim.    

4.  At the time of the February 2010 rating decision, the RO denied the Veteran's claim for a bilateral foot condition because there was no nexus between the Veteran's condition and his time on active duty.  Subsequent to the February 2010 decision, the Veteran submitted a positive nexus opinion from Dr. J.W.E.  This opinion is new and material and raises a reasonable possibility of substantiating the claim.  

5.  The Veteran's right knee disability, diagnosed as knee strain and a meniscal tear, is etiologically related to his time in active service.

6.  The Veteran's bilateral foot disability, variously diagnosed as pes planus, metatarsalgia, and hallux valgus (with right foot second toe mallet toe deformity), is etiologically related to his time in active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

4.  The criteria to establish service connection for a right knee disability, diagnosed as knee strain and a meniscal tear, have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria to establish service connection for a bilateral foot disability, variously diagnosed as pes planus, metatarsalgia, and hallux valgus (with right foot second toe mallet toe deformity), have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.
 
Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Right Knee 

The first and second Shedden elements are met and not in dispute.  The evidentiary record contains diagnoses for right knee sprain and meniscus pathology.  See June 2017 Dr. J.W.E. medical opinion; see also July 2014 VA examination report.  On active service, the Veteran complained of knee pain for a week while playing sports.  Id.    

As such, the crux of this case centers on whether the Veteran's right knee disability was attributable to time spent in service.  In June 2017, the Veteran obtained a positive nexus opinion as to his right knee.  See June 2017 Dr. J.W.E. medical opinion.  Specifically, after reviewing the Veteran's case file, the medical professional opined that it is more likely than not that the Veteran's right knee injury began while serving in the military.  The examiner reasoned that the Veteran's sport injury in service was sustained with a twisting mechanism that caused "shearing of his meniscus."  Id.  Further, the examiner reasoned that the Veteran's continuous pain since service was exacerbated when he was at a family reunion and had a new injury.  The new injury caused more extensive damage to his meniscus, causing the locking and popping in his new knee.  Id. 
Two years earlier, a VA examiner came to the opposite conclusion.  The examiner cited the Veteran's separation examination but did not adequately address the Veteran's in-service complaints or lay statements regarding continuity.  See May 2015 VA medical opinion.  As such, the examiner improperly discounted the Veteran's lay testimony and relied primarily on the absence of contemporaneous medical records to render a negative nexus opinion; such an opinion is inadequate for adjudicative purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Here, as the VA examiner discounted lay testimony, the Board finds Dr. J.W.E.'s opinion better-supported and accordingly more probative than the VA examiner's opinion.    

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is expert evidence of record establishing a link between the Veteran's right knee disability and his injury in service.  Accordingly, the Board finds that a grant of service connection is warranted for a right knee disability, diagnosed as knee strain and a meniscal tear.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Foot 

The first and second Shedden elements are met and not in dispute.  The evidentiary record contains diagnoses for bilateral pes planus and hallus valgus.  See May 2017 Dr. J.W.E. medical opinion; see also July 2014 VA examination report.  In active service, the Veteran complained of foot pain that increased after long marches in his boots.  Id.   

As such, the crux of this case centers on whether the Veteran's bilateral foot disability was attributable to time spent in service.  In June 2017, the Veteran obtained a positive nexus opinion as to his feet.  See June 2017 Dr. J.W.E. medical opinion.  Specifically, after reviewing the Veteran's case file, the medical professional opined that it is more likely than not that the Veteran's foot disability was attributable to service.  The examiner stated that as an infantry soldier, the Veteran's duties required him to go on prolonged marches in his boots, "causing severe pain and friction, causing the arch of his foot to collapse, [and] causing his flat feet."  Id.  The medical professional further explains that the Veteran had "severe objective evidence of march deformity, pain with manipulation, and uses custom insoles on a daily basis with continued pain."  Dr. J.W.E. then attributed this to callus formations and hallus valgus.  Id.  

Two years earlier, a VA examiner came to the opposite conclusion.  The examiner cited a complaint in service in a cursory manner and did not adequately address the Veteran's lay statements regarding continuity.  See May 2015 VA medical opinion.  As such, the examiner improperly discounted the Veteran's lay testimony and relied primarily on the absence of contemporaneous medical records to render a negative nexus opinion; such an opinion is inadequate for adjudicative purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   Here, as the VA examiner discounted lay testimony, the Board finds Dr. J.W.E.'s opinion better-supported and accordingly more probative than the VA examiner's opinion.    

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is expert evidence of record establishing a link between the Veteran's bilateral foot disability and his time spent in service.  Accordingly, the Board finds that a grant of service connection is warranted for a bilateral foot disability, variously diagnosed as pes planus, metatarsalgia, and hallux valgus (with right foot second toe mallet toe deformity).  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of service connection for a right knee disability is reopened.

The claim of service connection for a left knee disability is reopened; to this extent only, the appeal is granted.

The claim of service connection for a bilateral foot disability is reopened.

Service connection for a right knee disability, diagnosed as knee strain and a meniscal tear, is granted.

Service connection for a bilateral foot disability, variously diagnosed as pes planus, metatarsalgia, and hallux valgus (with right foot second toe mallet toe deformity), is granted.


REMAND

The Board finds that further development is required prior to final adjudication of the Veteran's left knee disability claim.  

The Veteran was afforded a VA examination in 2014 to assess the etiology of his left knee disability.  However, the Board finds that the VA examiner's opinion as to this issue is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused or aggravated by the Veteran's active service.  The examiner reasoned that "[o]ne episode of knee pain [in April 1978] with normal exam findings would not cause the current knee diagnosis."  See July 2014 VA medical opinion.  However, almost a year prior, the Veteran stated he suffered from his left knee disability since he departed from the military.  See September 2013 Veteran statement.  Thus, in this opinion, the examiner improperly discounted the Veteran's lay testimony and relied primarily on the absence of contemporaneous medical records to render a negative nexus opinion; such an opinion is inadequate for adjudicative purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Further, the Veteran stated that VA doctors related his knee problems to his feet.  See September 2013 Veteran statement.  As the Veteran is now service-connected for a bilateral foot disability, addendum opinions are required to address both direct and secondary service connection theories.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records relevant to the Veteran's claimed left knee disability, to include updated treatment records from the Oklahoma City VAMC.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  

After review, the VA examiner should identify all left knee disabilities present.  For each identified left knee disability, the examiner is asked to respond to the following inquiries:

A.  Is it at least as likely as not that the Veteran's left knee disability was incurred in, or otherwise related to, his time on active duty, to include the knee injury he suffered in service?    

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

Further, the examiner is to discuss the Veteran's claimed injury sustained during service.  This includes a discussion of the Veteran's continuity of symptomatology since his alleged injury.  Specifically, the examiner is to discuss the Veteran's sports injuries and complaints of left knee pain in active service.

B.  Is it as least as likely as not that the Veteran's left knee disability was caused or aggravated by his service-connected bilateral foot disability or his service connected right knee disability?

In rendering this opinion, the examiner is to discuss the Veteran's statement attributed to a VA medical provider regarding a nexus between the left knee disability and the Veteran's bilateral foot disability.  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If an opinion cannot be provided without resorting to mere speculation, the examiner must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above development has been completed, and after undertaking any additional evidence deemed necessary, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


